                 IN THE UNITED STATES DISTRICT COURT                              8/29/2019
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 TIMOTHY EDWARD SPENCER,                         CV 18-00028-H-BMM-JTJ

              Plaintiff,

       vs.                                                 ORDER

 DR. VIRGINIA HILL, DR. STEVEN
 PALMERI, NURSE LORI
 SWANSON, NURSE JACK
 PRESTON, RICHARD OPPER, JOHN
 GLUCKERT and DR. PERINEAN,

              Defendants.


      On August 6, 2019, this Court issued an Order granting Defendants’ Motion

for Extension of Time to File Pre-Trial Motions and requiring Plaintiff Timothy

Spencer to file a response to Defendants’ Motion to Compel on or before August

23, 2019. (Doc. 27.) On August 16, 2019, the Clerk made a notation in the docket

that the initial mailing of that Order was mislabeled and returned as undeliverable.

The document was remailed to Mr. Spencer on August 16, 2019.

      Out of an abundance of caution, the Court will reset the deadlines provided

in the August 6, 2019 Order.

      ACCORDINGLY IT IS HEREBY ORDERED THAT Mr. Spencer shall file


                                         1
a response to Defendants’ Motion to Compel Discovery on or before September

13, 2019. A failure to file a response to the motion and/or a failure to show good

cause for failing to respond to Defendants’ discovery requests may result in a

recommendation that this matter be dismissed. The Court will reserve ruling on

Defendants’ Motion to Compel (Doc. 26) until Mr. Spencer has had an

opportunity to respond.

      IT IS FURTHER ORDERED THAT the Court’s January 2, 2019

Scheduling Order (Doc. 18) is AMENDED as follows:

      a. All pretrial motions with supporting briefs shall be filed and served on or

before October 11, 2019. Briefing shall be in accordance with Rule 7 of the

Local Rules of the United States District Court for the District of Montana. Rule 7

provides that responses to motions to dismiss, for judgment on the pleadings, or

for summary judgment must be filed within 21 days after the motion was filed, and

responses to all other motions must be filed within 14 days after the motion was

filed. L.R. 7.1(d)(1).

      With the service copy of each motion, Defendants must provide Mr.

Spencer with a copy of the Court’s Notice of Electronic Filing so Mr. Spencer is

aware of the actual filing date for each motion. Mr. Spencer will be allowed an

additional three days for mailing to be counted after the time period expires to file

                                          2
his response.

         b. If no dispositive motions are filed on or before the motion deadline,

defense counsel must assume responsibility for convening a conference of all

parties for the purpose of preparing a Proposed Final Pretrial Order. Counsel shall

ensure that all tasks are accomplished as set forth in the Attachment to the Court’s

January 2, 2019 Scheduling Order (Doc. 18) on or before November 8, 2019. A

Final Pretrial Conference and trial date will then be set by further Order of the

Court.

         DATED this 29th day of August, 2019.


                                            /s/ John Johnston
                                         John Johnston
                                         United States Magistrate Judge




                                            3
